SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report under Section13 or 15(d) of the Securities Exchange Act of 1934 Forthe quarterly period ended September 30, 2008 o Transition report under Section13 or 15(d) of the Exchange Act For the transition period from To Commission file number 000-31573 ProElite, Inc. (Exact name of registrant as specified in its charter) New Jersey 22-3161866 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 12121 Wilshire Blvd., Suite 1001 Los Angeles, CA 90025 (Address of Principal Executive Offices) (310) 526-8700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” an “accelerated filer,” a “non-accelerated filer,” or a “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of September 30, 2008 there were 55,854,726 shares of Common Stock outstanding. Explanatory Note Prior to the date of this filing, ProElite, Inc. (the "Company") has not filed any periodic reports since August 19, 2008 for the Quarterly Report on Form 10-Q for the period ended June 30, 2008.This Report is one of several reports being concurrently filed by the Company in order to bring its filings current as of the date hereof.The information in this Report relates solely to the period covered thereby, and is not updated for events subsequent to such period. ProElite, Inc. INDEX Page No. PART I. FINANCIAL INFORMATION Item1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September30, 2008 and December31, 2007 3 Condensed Consolidated Statements of Operations for the three and nine month periods ended September30, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3 Quantitative and Qualitative Disclosures about Market Risk 23 Item4 Controls and Procedures 23 PART II. OTHER INFORMATION Item1 Legal Proceedings 25 Item1A Risk Factors 25 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3 Defaults Upon Senior Securities 25 Item4 Submission of Matters to a Vote of Security Holders 25 Item5 Other Information 25 Item6 Exhibits 25 Signatures 26 ExhibitIndex 27 Exhibit 31.1302 Certification of Chief Executive Officer Exhibit 31.2302 Certification of Chief Financial Officer Exhibit 32.1906 Certification of Chief Executive Officer and Chief Financial Officer 2 PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements. ProElite, Inc. Condensed Consolidated Balance Sheets September30, December31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $264,571 and $255,901, respectively Prepaid expenses Other current assets Total current assets Fixed assets, net Other assets Acquired intangible assets, net Goodwill - Investment in Entlian/SpiritMC Prepaid distribution costs, net Prepaid license fees, net Prepaid services, net Deposits and other assets Total other assets Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities Notes payable and accrued interest – Showtime $ $ Accounts payable Accrued expenses Accounts payable and accrued expense – Showtime, CBS - Future payments due for acquired companies Accrued liabilities from predecessor company Deferred revenue - West Coast settlement Total current liabilities Deferred rent and lease incentive Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $0.0001 par value, 20,000,000 shares authorized, 0 shares issued - - Common stock, $0.0001 par value, 250,000,000 shares authorized, 55,854,726 and 51,659,488 shares issued and outstanding at September30, 2008 and December31, 2007, respectively Common stock to be issued Additional paid-in-capital Accumulated other comprehensive income (expense) (139,197 ) (86,793 ) Accumulated deficit (66,695,846 ) (31,377,397 ) Total shareholders’ equity (deficit) (4,416,677 ) Total liabilities and shareholders’ equity (deficit) $ $ See Notes to Condensed Consolidated Financial Statements 3 ProElite, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September30, Three Months Ended September30, Nine Months Ended September30, Nine Months Ended September30, Revenue, non-related party $ Showtime, CBS (170,723 ) Total revenue Cost of Revenue, non-related party Showtime, CBS Total cost of revenue Gross loss (641,526 ) (2,290,706 ) (3,431,633 ) (6,014,325 ) Operating expenses Marketing - Website operations General and administrative Impairment and other charges - - Total operating expenses Operating loss (10,635,348 ) (7,345,966 ) (34,983,564 ) (19,491,529 ) Interest income (expense), net (292,865 ) (334,885 ) Loss before income taxes (10,928,213 ) (7,153,261 ) (35,318,449 ) (19,099,783 ) Income taxes - Net loss $ ) $ ) $
